SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

724
CA 16-00041
PRESENT: WHALEN, P.J., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


IN THE MATTER OF MODERN DISPOSAL, INC.,
PETITIONER-APPELLANT,

                      V                                             ORDER

TOWN OF CHEEKTOWAGA AND WASTE MANAGEMENT OF
NEW YORK, LLC, RESPONDENTS-RESPONDENTS.


RICHARD A. PALUMBO, PITTSFORD, FOR PETITIONER-APPELLANT.

CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (KEVIN E. LOFTUS OF
COUNSEL), FOR RESPONDENT-RESPONDENT TOWN OF CHEEKTOWAGA.

HARRIS BEACH PLLC, BUFFALO (RICHARD T. SULLIVAN OF COUNSEL), FOR
RESPONDENT-RESPONDENT WASTE MANAGEMENT OF NEW YORK, LLC.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Erie County (Joseph R. Glownia, J.), entered December
3, 2015 in a proceeding pursuant to CPLR article 78. The judgment
denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court